Name: Council Regulation (EEC) No 2748/93 of 4 October 1993 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to school children
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  teaching;  distributive trades
 Date Published: nan

 7. 10. 93 Official Journal of the European Communities No L 249/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2748/93 of 4 October 1993 amending Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to school children THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 26 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (3) of Regulation (EEC) No 1842/83 (2) fixes the Community aid on whole milk at 125 % of the target price for milk applicable for the milk year concerned ; whereas Article 3 of that Regulation provides for the aid measure concerned to be partly financed by revenue from the co-responsibility levy introduced by Regulation (EEC) No 1 079/77 (3); whereas the latter Regulation was repealed by Regulation (EEC) No 1029/93 (4) with effect from 1 April 1993 ; whereas, in the view of the budget impact, on the one hand, and of the advisability of maintaining the school milk scheme, on the other, the Community aid should be reduced and Article 3 as referred to above should be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1842/83 is hereby amended as follows : 1 . in Article 1 (3), ' 125%' shall be replaced by *95%'; 2. Article 3 shall be repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 October 1993 . For the Council The President W. CLAES (') OJ No L 148 , 28 . 6 . 1968, p. 13. Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30 . 7. 1992, p. 64). (2) OJ No L 183, 7. 7. 1983, p. 1 . Regulation as last amended by Regulation (EEC) No 222/88 (OJ No No L 28, 1 . 2. 1988, p. 1 .). (3) OJ No L 131 , 26. 5. 1977, p. 6. fa OJ No L 108 , 1 . 5. 1993, p. 4.